DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's claims filed on November 05, 2022, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a circuit board carrying processing circuitry for processing electric current from the antenna element resulting from an electric field to which said antenna element is exposed, and producing an output representative of said field, and an enclosure containing a major part of said circuit board, wherein said circuit board is provided with electrically conductive edge plating comprising first and second conductive layers on opposite sides of the circuit board along an edge thereof and a third conductive layer extending over said edge of the circuit board and electrically connecting said first and second conductive layers; a first electrically conductive gasket compressed between said edge of the first of said shells and said first conductive layer, and a second electrically conductive gasket compressed between said edge of the second of said shells and said second conductive layer; wherein said circuit board includes a protruding portion extending outward from said enclosure -16-through a space between said edge of the first of said shells and said edge of the second of said shells and through a gap in said third conductive layer; and wherein said antenna element is supported by said protruding portion of said circuit board.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Referring to claims 4-6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 4; the limitations “at least one antenna element extending outward from said enclosure; at least one printed circuit board mounted within said enclosure and including means for processing electric current from the antenna element resulting from an electric field to which said antenna element is exposed, and producing an output representative of said field; wherein said printed circuit board has first and second opposite faces and a circuit board edge, a first conductive layer on the first face and extending along a border portion of the circuit board, a second conductive layer on the second face and extending along said border portion of the circuit board, and a third conductive layer on said circuit board edge and electrically connecting said first and second conductive layers; wherein said field probe also comprises first and second, electrically conductive, compressible, gaskets; wherein said first electrically conductive compressible gasket is disposed and compressed between said first one of said shell edges and said first conductive layer, and said second compressible conductive gasket is disposed and compressed between said second of said shell edges and said second conductive layer; and wherein a portion of said circuit board extends outward from said enclosure through a space between said first and second shell edges and through a gap in said third conductive layer, and said antenna element is supported by said portion of said circuit board.” in combination with all other claimed limitation of base claim 4 has not been disclosed by prior art of record, taken alone or in combination.


Referring to claims 7-10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 7; the limitations “a first of said shells being hemispherical and having a circular edge disposed in a plane, and each of the second and third of said shells being in the form of one half of a hemisphere and having two semi-circular shell edges disposed in mutually perpendicular planes, each said semi-circular shell edge being in opposed relationship to a shell edge of another one of said shells; three antenna elements extending outward from said enclosure, each antenna element extending in a direction perpendicular to the directions in which the other two antenna elements extend; first and second printed circuit boards each comprising a part within said enclosure, said printed circuit boards including means, within said enclosure, for processing electric current from the antenna elements resulting from an electric field to which said antenna elements are exposed, and producing an output representative of said field; wherein each of said printed circuit boards has first and second opposite faces and a circuit board edge, wherein said field probe also comprises electrically conductive, compressible, gasket material; wherein a first part of said border portion of said first printed circuit board is clamped between a first semi-circular shell edge of said second shell and a part of the circular shell edge of said first shell, and a second part of said border portion of said first printed circuit board is clamped between a first semi-circular shell edge of said third shell and another part of the circular shell edge of said first shell; wherein a part of the border portion of said second printed circuit board is clamped between a second semi-circular shell edge of said second shell and a second semi-circular shell edge of said third shell; whereon a part of said electrically conductive, compressible, gasket material extends along the length of each of said shell edges and is compressed between the last mentioned shell edge and an adjacent border portion of one of said printed circuit boards in opposed relationship to the last-mentioned shell edge; wherein a first one of said antenna elements is supported by a portion of the first circuit board extending outward from said enclosure and through a first gap in the third conductive layer on the edge of said first circuit board wherein a second one of said antenna elements is supported by a portion of the first circuit board extending outward from said enclosure and through a second gap in the third conductive layer on the edge of said first circuit board; and wherein a third one of said antenna elements is supported by a portion of the second circuit board extending outward from said enclosure and through a gap in the third conductive layer on the edge of said second circuit board.” in combination with all other claimed limitation of base claim 7 has not been disclosed by prior art of record, taken alone or in combination.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US20060244667 discloses a circuit board provided within and between two shells, antenna extending out of the  upper and lower shells (see figure 1), but fails to disclose at least one printed circuit board mounted within said enclosure and including means for processing electric current from the antenna element resulting from an electric field to which said antenna element is exposed, and producing an output representative of said field; a third conductive layer extending over said edge of the circuit board and electrically connecting said first and second conductive layers; a first electrically conductive gasket compressed between said edge of the first of said shells and said first conductive layer, and a second electrically conductive gasket compressed between said edge of the second of said shells and said second conductive layer; wherein said circuit board includes a protruding portion extending outward from said enclosure -16-through a space between said edge of the first of said shells and said edge of the second of said shells and through a gap in said third conductive layer; and wherein said antenna element is supported by said protruding portion of said circuit board.

US8415943 discloses a circuit board provided within and between two shells but fails to disclose at least one printed circuit board mounted within said enclosure and including means for processing electric current from the antenna element resulting from an electric field to which said antenna element is exposed, and producing an output representative of said field; a third conductive layer extending over said edge of the circuit board and electrically connecting said first and second conductive layers; a first electrically conductive gasket compressed between said edge of the first of said shells and said first conductive layer, and a second electrically conductive gasket compressed between said edge of the second of said shells and said second conductive layer; wherein said circuit board includes a protruding portion extending outward from said enclosure -16-through a space between said edge of the first of said shells and said edge of the second of said shells and through a gap in said third conductive layer; and wherein said antenna element is supported by said protruding portion of said circuit board.

DE102016214965 discloses a portion of circuit board is between and outward of edge of the  two shells in figure 2 but fails to disclose at least one printed circuit board mounted within said enclosure and including means for processing electric current from the antenna element resulting from an electric field to which said antenna element is exposed, and producing an output representative of said field; a third conductive layer extending over said edge of the circuit board and electrically connecting said first and second conductive layers; a first electrically conductive gasket compressed between said edge of the first of said shells and said first conductive layer, and a second electrically conductive gasket compressed between said edge of the second of said shells and said second conductive layer; wherein said circuit board includes a protruding portion extending outward from said enclosure -16-through a space between said edge of the first of said shells and said edge of the second of said shells and through a gap in said third conductive layer; and wherein said antenna element is supported by said protruding portion of said circuit board.

DE102012213520 discloses an antenna on a portion of circuit board is between and outward of edge of the  two shells in figure 10 but fails to disclose at least one printed circuit board mounted within said enclosure and including means for processing electric current from the antenna element resulting from an electric field to which said antenna element is exposed, and producing an output representative of said field; a third conductive layer extending over said edge of the circuit board and electrically connecting said first and second conductive layers; a first electrically conductive gasket compressed between said edge of the first of said shells and said first conductive layer, and a second electrically conductive gasket compressed between said edge of the second of said shells and said second conductive layer.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PAGHADAL/Primary Examiner, Art Unit 2847